                            Case 3:20-cv-03813-CRB Document 53 Filed 02/27/21 Page 1 of 1




                       1

                       2                                UNITED STATES DISTRICT COURT

                       3                             NORTHERN DISTRICT OF CALIFORNIA

                       4    HURRICANE ELECTRIC LLC,
                                                                           Case No.: 3:20-CV-3813-CRB
                       5                             Plaintiffs,

                       6           v.                                         ATTESTATION

                       7    DALLAS BUYERS CLUB, LLC, et al.

                       8                             Defendants.

                       9
                   10                                                ATTESTATION
                   11             Pursuant to LR 5-1(i)(3), I attest that concurrence in the filing of the STIPULATION FOR
                   12      DISMISSAL WITH COURT RETAINING JURISDICTION TO ENFORCE SETTLEMENT
                   13      AGREEMENT [Doc. #52] has been obtained from each of the other signatories who are listed on
                   14      the signature. I have filed a scanned image of the signature page, signed by the parties, of the
                   15      document being electronically filed, in lieu of maintaining the paper record for subsequent
                   16      production if required.
                   17             DATED Kailua-Kona, Hawaii, February 27, 2021.
                   18
                                                                       Respectfully submitted,
                   19
                                                                       CULPEPPER IP, LLLC
                   20

                   21                                                  /s/ Kerry S. Culpepper
                                                                       Kerry S. Culpepper
                   22                                                  Attorney for Defendants
                   23

                   24

                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                          1
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
